               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 HENRY WESTON,

                       Petitioner,
                                                      Case No. 19-CV-1104-JPS
 v.

 BRIAN FOSTER,
                                                                       ORDER
                       Respondent.


       Petitioner Henry Weston has filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254, alleging that his conviction and

sentence were imposed in violation of his constitutional rights. (Docket #1).

He has also provided a motion for leave to proceed without prepayment of

the $5.00 filing fee, which the Court will grant in light of Petitioner’s

averments that he is indigent and has no financial resources. (Docket #2).

The Court will now turn to screening the petition under Rule 4 of the Rules

Governing Section 2254 Proceedings. That Rule authorizes a district court

to conduct an initial screening of habeas corpus petitions and to dismiss a

petition summarily where “it plainly appears from the face of the

petition. . .that the petitioner is not entitled to relief.” The Rule provides the

district court the power to dismiss both those petitions that do not state a

claim upon which relief may be granted and those petitions that are

factually frivolous. See Small v. Endicott, 998 F.2d 411, 414 (7th Cir. 1993).

Under Rule 4, the Court analyzes preliminary obstacles to review, such as

whether the petitioner has complied with the statute of limitations,

exhausted available state remedies, avoided procedural default, and set

forth cognizable claims.
       In March 2010, Weston was charged with first degree intentional

homicide, attempted first degree intentional homicide, and aggravated

battery with intent to cause great bodily harm, in violation of Wis. Stat. §§

940.01, 940.19(5) in Rock County Circuit Court Case No. 2010CF554. On

January 13, 2012, the jury found Weston guilty of the charges and on April

30, 2012 he was sentenced to one life term of imprisonment, one forty-year

term, and one ten-year term, to run concurrently.

       The judgment of conviction was issued on April 30, 2012. Weston

filed a notice of intent to pursue post-conviction relief on May 17, 2012. The

motion for post-conviction relief was not actually filed until December 20,

2013. On October 13, 2016, the trial court denied the Petitioner’s motion for

a new trial. Petitioner appealed, and the Wisconsin Court of Appeals

considered the four following grounds for appeal: (1) a witness’s recanted

testimony constituted newly discovered evidence; (2) Petitioner’s Sixth

Amendment right to confront witnesses was violated when he was not

afforded the opportunity to impeach the witness; (3) trial counsel was

ineffective for failing to investigate evidence and impeach the witness at

trial; and (4) the circuit court improperly admitted evidence of Petitioner’s

statements to the police, which were allegedly involuntary. State v. Weston,

2018 WL 1586640, at *1 (Wis. Ct. App. Mar. 29, 2018). The Wisconsin Court

of Appeals affirmed the trial court’s judgment and the order denying post-

conviction relief. Id. The Wisconsin Supreme Court denied Weston’s

petition for review on September 6, 2018.

       As part of its Rule 4 review, the Court first considers the timeliness

of the petition. A state prisoner in custody pursuant to a state court

judgment has one year from the date “the judgment became final” to seek

federal habeas relief. 28 U.S.C. § 2244(d)(1)(A). A judgment becomes final


                                 Page 2 of 6
within the meaning of Section 2244(d)(1)(A) when all direct appeals in the

state courts are concluded followed by either the completion or denial of

certiorari proceedings in the U.S. Supreme Court, or if certiorari is not

sought, at the expiration of the ninety days allowed for filing for certiorari.

See Ray v. Clements, 700 F.3d 993, 1003 (7th Cir. 2012).

       Here, it appears the petition is timely. Weston initiated his appeal

and post-conviction proceedings soon after entry of the judgment of

conviction. Those proceedings concluded on September 6, 2018. Weston’s

judgment became final on December 5, 2018, which was the deadline to file

a writ of certiorari from the Supreme Court. Weston filed the instant

petition on July 30, 2019, which is within one year of the date that judgment

became final. Thus, the Court cannot say that the petition is plainly barred

by the statute of limitations.

       Next, the Court analyzes whether Weston fully exhausted his state

court remedies. A district court may not address claims raised in a habeas

petition “unless the state courts have had a full and fair opportunity to

review them.” Farrell v. Lane, 939 F.2d 409, 410 (7th Cir. 1991). Accordingly,

a state prisoner is required to exhaust the remedies available in state court

before a district court will consider the merits of a federal habeas petition.

28 U.S.C. § 2254(b)(1)(A); Dressler v. McCaughtry, 238 F.3d 908, 912 (7th Cir.

2001). A petitioner exhausts his claim when he presents it to the highest

state court for a ruling on the merits. Lieberman v. Thomas, 505 F.3d 665, 669

(7th Cir. 2007) (citing Picard v. Connor, 404 U.S. 270, 275 (1971)); Perruquet v.

Briley, 390 F.3d 505, 513 (7th Cir. 2004). Once the state’s highest court has

had a full and fair opportunity to pass upon the merits of the claim, a

prisoner is not required to present to that court again. Humphrey v. Cady,

405 U.S. 504, 516 n.18 (1972).


                                  Page 3 of 6
       Here, Weston appears to have exhausted his remedies as to three of

the claims he raises in his petition. First, Weston alleges that his Sixth

Amendment right to confront his witnesses was violated when the trial

court refused to admit evidence impeaching one of the key witnesses.

(Docket #1 at 6). Second, Weston alleges that he received ineffective

assistance of counsel when his trial counsel failed to investigate evidence

and impeach the key witness at trial. Id. 7–8. Third, the State’s failure to

disclose a potentially exculpatory statement that the key witness made to

the Department of Corrections constitutes a Brady violation. Id. at 8. Finally,

Weston argues that he is entitled to a new trial due to newly discovered

evidence in the form of the key witness’s recantation and other

corroborating evidence. The Wisconsin Court of Appeals had occasion to

consider all of these grounds except for the alleged Brady violation. See

Weston, 2018 WL 1586640, at *2–6. It does not appear that Weston has

exhausted this claim in the state courts.

       If a federal habeas petition has even a single unexhausted claim, the

district court may be required to dismiss the entire petition and leave the

petitioner with the choice of either returning to state court to exhaust the

claim or amending or resubmitting the petition to present only exhausted

claims. See Rose v. Lundy, 455 U.S. 509, 510 (1982). Under Rhines v. Weber,

544 U.S. 269, 278 (2005), the Court should grant a stay to allow the petitioner

to return to state court to exhaust his claims when “the petitioner had good

cause for his failure to exhaust, his unexhausted claims are potentially

meritorious, and there is no indication that the petitioner engaged in

intentionally dilatory litigation tactics.” See also Purvis v. United States, 662

F.3d 939, 944 (7th Cir. 2011) (applying Rhines to a mixed petition brought

under 28 U.S.C. § 2255). The Court should also allow the petitioner to


                                  Page 4 of 6
amend his petition to remove any unexhausted claims before dismissing

the petition. Rhines, 544 U.S. at 278.

       Accordingly, the Court must give Weston a choice. This choice,

however, will depend on the grounds upon which Weston seeks relief.

Either Weston can: (1) dismiss this petition in its entirety in order to exhaust

his remaining claim in state court; (2) move for a stay and abeyance while

he returns to state court to exhaust his unexhausted claim; or (3) elect to

proceed on only the exhausted claims described above. If he dismisses the

unexhausted claim, then the Court will be able to consider only his

exhausted claims.

       If Weston elects option (2) and wishes to maintain his unexhausted

claim and seek a stay and abeyance, he should file a separate motion for a

stay and abeyance. In that motion, Weston will need to show that he “had

good cause for his failure to exhaust, his unexhausted claims are potentially

meritorious, and there is no indication that the petitioner engaged in

intentionally dilatory litigation tactics.” Rhines, 544 U.S. at 278. If Weston

elects option (3) and wishes to dismiss his unexhausted claim and proceed

only on his exhausted claims, then he should: (a) file an amended petition

which does not include the unexhausted claim; and (b) file a separate letter

telling the Court that he wishes to proceed only on his exhausted claims.

Finally, if Weston elects option (1) and seeks to dismiss this action in its

entirety so that he may exhaust his claim in the state court, he may notify

the Court of that decision by letter. The Court hereby warns Weston that, if

he proceeds only on the exhausted claims, he may not be able to proceed

on his other claim(s) in a second or successive petition. See 28 U.S.C.

§ 2244(b)(2).




                                  Page 5 of 6
       Whichever course of action Weston elects to take, the Court will

require him to file his amended petition, motion, or letter as described

herein within thirty (30) days of the entry of this Order.

       Accordingly,

       IT IS ORDERED that, within thirty (30) days of the entry of this

Order, Petitioner shall: (1) file a letter seeking dismissal of this action in its

entirety while he exhausts his claim in state court; (2) move for a stay and

abeyance of this action while he exhausts his unexhausted claim in state

court; or (3) file a letter indicating that he wishes to proceed only on his

exhausted claims and file an amended petition that does not include the

unexhausted claim; and

       IT IS FURTHER ORDERED that Petitioner’s motion to proceed

without prepayment of the filing fee (Docket #2) be and the same is hereby

GRANTED.

       Dated at Milwaukee, Wisconsin, this 30th day of December, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




                                   Page 6 of 6
